— Order, Supreme Court, New York County, entered on September 14, 1978, unanimously affirmed on the opinion of Greenfield, J., as to respondents Coliseum Exposition Corporation, New York Premium Show, Inc., and Thalheim Exposition Management Corporation, without costs and without disbursements. To the extent that this appeal purports to include respondent Convention Drayage Co., Inc., it *804is dismissed. The appeal against Spring Valley Floral Decorating Co., Inc., is dismissed as abandoned. Concur — Kupferman, J. P., Birns, Sullivan, Lupiano and Ross, JJ.